The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a first conductive member, at least a portion of the first conductive member being between the third partial region and the third electrode in the first direction and between the fourth partial region and the fifth partial region in the second direction;
a connection member electrically connected to the first conductive member and the second electrode, at least a portion of the connection member being between the first semiconductor region and the third electrode; 
Since independent claim 1 is allowable in combination with all the remaining limitations of claim 1, therefore dependent claims 2-17 of the independent claim 1 are also allowable.
Prior art Zeng et al. (US 20100219468 A1, fig. 5d) cited in the PTO-892 fails to teach the first conductive member (310), at least a portion of the first conductive member (310) being between the third partial region and the third electrode (101) in the first direction. Another prior art Henson (US 20070210356 A1, fig. 1) cited in the PTO-892 also fails to teach the first conductive member (30), at least a portion of the first conductive member (30) being between the third partial region and the third electrode (22) in the first direction. The closest art LI, Ze-hong et al. (CN 113421921 A, fig. 2) cited in the PTO-892 filed after the priority date of the instant application and doesn’t qualify to be a prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817